Citation Nr: 1737462	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating for ischemic heart disease (IHD) in excess of 10 percent prior to August 30, 2013 and in excess of 30 percent thereafter.

2.  Entitlement to an effective date earlier than February 16, 2006, for the grant of service connection for IHD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2017 correspondence, the Veteran requested that his Board Hearing application be withdrawn.  38 C.F.R. § 20.704 (e) (2016).

During the pendency of the appeal, the RO issued a September 2013 rating decision increasing the rating assigned for IHD from 10 percent to 30 percent rating, effective August 30, 2013.  Thereafter, in a December 2014 rating decision, the Veteran was granted an earlier effective date of February 16, 2006, for the grant of service connection for IHD and assigned a 10 percent rating from that date.  The 30 percent rating was continued from August 30, 2013.  These awards equate to a partial grant of the benefits sought on appeal, thus the Board retains jurisdiction.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board acknowledges that the RO considered its December 2014 award of an earlier effective date to constitute a complete grant of the Veteran's claim.  The record suggests otherwise.  Notably, the Veteran has specifically asserted that his IHD manifested well before his diagnosis in 2006.  See November 2013 VA Form 9.  Further, his representative's July 2017 brief lists the claim as still on appeal.  In light of this evidence, the Board considers this matter proper for appellate adjudicatory consideration. 

The issue of entitlement to an increased rating for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran, a Nehmer class member, filed an initial claim for service connection for a heart disability on June 20, 2005. 

2.  IHD was added to the list of diseases subject to a presumption of service connection based on herbicide exposure, effective August 31, 2010.

3.  Giving him the benefit of the doubt, the Veteran had IHD prior to June 20, 2005. 


CONCLUSION OF LAW

The criteria are met for an effective date of June 20, 2005 for the grant of service connection for IHD.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a).

Relevant to this appeal, there is an exception to the provisions set forth above as VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016).  A Nehmer class member is defined as a Vietnam Veteran who "has a covered herbicide disease." See 38 C.F.R. § 3.816 (b)(1) (2016).  A "covered herbicide disease" is defined as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e)" which therefore includes IHD.  See 38 C.F.R. §§ 3.309 (e), 3.816(b)(2) (2016). 

As applicable in this case, if the Veteran, a Nehmer class member, had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here August 31, 2010 for IHD), the Veteran is entitled to disability compensation effective the later of either the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816 (c)(2) (2016); 75 Fed. Reg. 53202 (August 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease). 

Per the December 2014 rating decision, the RO has conceded receipt of an IHD claim on June 20, 2005.  This is the earliest claim that can be construed as seeking service connection for IHD.  A former claim was not denied between September 25, 1985, and May 3, 1989, and the Veteran's claim was not received within one year from the date of his separation from service.  The Veteran does not argue the contrary.

The Board also acknowledges that the June 20, 2005 initial application for service connection is not of record.  Nevertheless, the RO has certified the Veteran's proper date of claim as June 20, 2005 and the Veteran has not asserted he submitted an earlier claim.  Rather, he has previously reported his earliest date of claim for service connection was in July 2006.  See September 2011 Notice of Disagreement.    

The Veteran's claim was received between May 3, 1989, and the effective date of the liberalizing statute on August 31, 2010.  38 C.F.R. § 3.816(c)(2) thereby serves as the controlling law.  This means that the effective date of the award is the later of the date that the claim was received by VA or the date the disability arose.

In this regard, the Veteran was diagnosed with coronary artery disease (CAD), a form of IHD, on January 5, 2006.  See California Heart Center Treatment Medical Records.  However, treatment records note suspected CAD as early as December 2005.  Id.  Significantly, at the time of diagnosis, the Veteran's condition had deteriorated to the point of an occluded (blocked) right artery.  The severity of his condition also required almost immediate stent implantation upon diagnosis.  Id.  These medical records are suggestive of a condition which manifested much earlier than the Veteran's date of diagnosis.  Correspondingly, the Board finds it reasonable to assume that his IHD was likely present prior to his initial claim which was only 7 months earlier.

That said, 38 C.F.R. § 3.816 (c) specifically provides that the effective date of service connection will be the date such claim was received by the VA or the date the disability arose, whichever is later.  In affording the Veteran the benefit of the doubt that his disability existed prior to his January 5, 2006 diagnosis, and likely before his June 20, 2005 date of claim, the Board finds that an effective date of June 20, 2005 is warranted for the Veteran's service-connected IHD.  The appeal is granted to this extent.


ORDER

Entitlement to an earlier effective date of June 20, 2005 for the award of service connection for IHD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

Of record are VA examinations conducted in May 2011 and August 2013.  The Veteran asserts that these examination results do not accurately reflect the severity of his disability.  See September 2011 Notice of Disagreement and November 2013 VA Form 9.  He reports greater METs impairment than that noted on examination.  As result, he requests an additional METs exercise test. 

Review of the record reflects that METs testing was only conducted on May 2011 examination.  On August 2013 examination, the examiner merely conducted a METs interview and thereafter opined as to the Veteran's level of disability.  No rationale was provided explaining why METs exercise testing was no longer appropriate.  See 38 C.F.R. § 4.104.  Moreover, the responses elicited by the Veteran do not readily appear to match the level of disability noted by the examiner.  Specifically, the Veteran's reports of becoming easily tired and short of breath do not appear to support the examiner's finding that he could do heavy yard work, including digging.  In light of the aforementioned, the Board finds that a new VA examination should be obtained.

Finally, the record is silent for treatment medical records dated after the Veteran's 2013 VA examination.  On remand all outstanding treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment medical records, both private and VA.

2. Then schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected ischemic heart disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005.  The examiner must, among other things, provide the following information:

a. The examiner should provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency. 

i. In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  

ii. If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope. 

iii. In providing the above opinion the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his ischemic heart disease even when the symptoms are not documented in his medical records.

iv. If there was a material change in the severity of the Veteran's disability at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

b. A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.

3. After completing the above development, and any other development deemed necessary, readjudicate the claim taking into consideration all newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


